CARVER, Justice,
dissenting.
I respectfully dissent and would hold that whether two women, admittedly occupying the same bedroom for five years prior to the time one appeared as an alibi witness for the other, did so innocently or otherwise was a legitimate subject for argument by the State’s attorney attempting to show the alibi witness’ partiality.
In Hall v. State, 663 S.W.2d 154 (Tex.App.1983, no writ), it was held that:
Cross-examination is the principal means by which the believability of a witness *58and the truth of his testimony are tested. Davis v. Alaska, 415 U.S. 308, 316, 94 S.Ct. 1105, 1110, 39 L.Ed.2d 347, 353 (1974). In attacking a witness’ credibility, a cross-examiner may attempt to reveal possible biases, prejudices, or ulteri- or motives of the witness as they may relate directly to issues or personalities in the case. Davis, supra, 415 U.S. at 316, 94 S.Ct. 1105, at 1110, 39 L.Ed.2d at 354. The partiality of a witness is always subject to exploration at trial and the exposure of a witness’ motivation in testifying is a proper and important function of the constitutionally protected right of cross-examination. Davis, supra. Prejudice ensues from a denial of the opportunity to place the witness in his proper setting and put the weight of his testimony and his credibility to a test, without which the jury cannot fairly appraise a witness’ testimony. Alford v. United States, 282 U.S. 687, 690, 51 S.Ct. 218, 219, 75 L.Ed. 624, 628 (1931).
663 S.W.2d at 157.
In Daywood v. State, 157 Tex.Cr.R. 266, 248 S.W.2d 479 (1952), it was held that:
Appellant cites us a number of authorities which hold the proof of extraneous crimes inadmissible. We think that the questions here propounded were proper, since the witness Mrs. Voigt had testified to facts material to appellant’s defense; and it then became proper for the State to show, if they could, that the witness was biased in favor of the accused.
While there is no showing here of illicit conduct between the parties involved, we find the rule to be as stated in 58 American Jurisprudence, Section 720, page 388, “for the purpose of showing bias a witness in a criminal prosecution is properly subject to cross-examination concerning any illicit relations with the defendant. ... It may be shown not only that the relationship existed at the time of the commission of the crime, but also that such relationship existed afterward.”
248 S.W.2d at 483.
The majority opinion relies solely upon Brown v. State, 168 Tex.Cr.R. 67, 323 S.W.2d 954 (1959), which was a misdemean- or case in which there was neither testimony of sodomy between the accused and the witness nor proximity (such as occupying the same bedroom for five years). Brown holds:
The State contends that the questions propounded to the witness Anderson were proper to show bias, under the rule in Daywood v. State, 157 Tex.Cr.R. 266, 248 S.W.2d 479; Denmark v. State, 95 Tex.Cr.R. 413, 254 S.W. 954; Thompson v. State, 35 Tex.Cr.R. 511, 34 S.W. 629; and Crist v. 4 State, 21 Tex.App. 361, 17 S.W. 260.
None of these eases we believe support the view that the evidence as to acts of sodomy between the witness and the defendant was admissible. If so, such holding is modified so as to exclude proof of sodomy on the part of a defendant at his trial on a misdemeanor charge.
323 S.W.2d at 956-57. I would limit Brown to like situations and apply Hall and Daywood to this case.